COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-16-00265-CV


U.S. Bank National Association, as          §   From the 393rd District Court
Trustee Successor in Interest to
Bank of America, National
Association, as Trustee as                  §   of Denton County (16-00399-393)
Successor by Merger to Lasalle
Bank National Association, et al.
                                            §   July 27, 2017
v.

Ohio Gravy Biscuit, Inc., an Ohio           §   Opinion by Justice Sudderth
Corporation, as Trustee for The Teal
Cove 2007 Land Trust

                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s judgment. It is ordered that the judgment of the

trial court is reversed and this case is remanded to the trial court for further

proceedings consistent with this opinion.

      It is further ordered that appellee Ohio Gravy Biscuit, Inc., an Ohio

Corporation, as Trustee for The Teal Cove 2007 Land Trust shall pay all of the

costs of this appeal, for which let execution issue.


                                     SECOND DISTRICT COURT OF APPEALS

                                     By _ /s/ Bonnie Sudderth________________
                                        Justice Bonnie Sudderth